    Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ORION GRAF,

                             Petitioner,

           v.                                       CASE NO. 21-3183-SAC

SHANNON MEYER,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Petitioner to show cause why

this matter should not be dismissed for failure to timely file this

action.

Background
     In May 2014, Petitioner Orion Graf pled no contest in Douglas

County District Court to two counts of breach of privacy and, on

June 30, 2014, he was sentenced to 24 months’ probation with an

underlying prison sentence of 16 months. See Graf v. State, 2020 WL

5994011, at *2 (Kan. Ct. App. 2020) (unpublished opinion) (Graf

II); Graf v. State, 2017 WL 2610757, at *2 (Kan. Ct. App. 2017)

(unpublished opinion) (Graf I). Petitioner did not pursue a direct
appeal. Graf I, 2017 WL 2610757, at *2. On June 30, 2015, Petitioner

filed in state court a pro se motion for habeas relief pursuant to

K.S.A. 60-1507. Graf II, 2020 WL 5994011, at *2. The state district
   Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 2 of 6




court summarily denied the motion, but on appeal the Kansas Court

of Appeals (KCOA) reversed and remanded for an evidentiary hearing.

Graf I, 2017 WL 2610757, at *2, 6-7.

     After the evidentiary hearing, the district court again denied

the 60-1507 motion. Graf II, 2020 WL 5994011, at *4. Petitioner

timely appealed and, on October 9, 2020, the KCOA affirmed the

denial. Id. at *4, 10. Petitioner filed a petition for review by

the Kansas Supreme Court (KSC), which was denied on July 19, 2021.

Petitioner filed this federal habeas petition on August 16, 2021.

(Doc. 1.)

Timeliness

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.
    Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 3 of 6




28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The limitation period begins to run the day after

a conviction becomes final. See Harris v. Dinwiddie, 642 F.3d 902-

07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     The one-year limitation period also is subject to equitable

tolling “in rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000) (citation omitted). This remedy

is available only “when an inmate diligently pursues his claims and

demonstrates   that     he   failure   to   timely   file    was   caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include, “for example, when a prisoner is actually

innocent,   when   an   adversary’s    conduct—or    other    uncontrollable
circumstances—prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient
   Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 4 of 6




pleading during the statutory period.” Gibson, 23 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631, 651 (2010). However, “[s]imple excusable

neglect is not sufficient.” Gibson, 232 F.3d at 808 (citation

omitted).

     Finally, there is an exception to the one-year time limitation

because of actual innocence. Despite its title, to obtain this

exception, Petitioner is not required to conclusively exonerate

himself. See Fontenot v. Crow, 4 F.4th 982, 1030 (10th Cir. 2021).

Rather, Petitioner must come forward with “new reliable evidence—

whether     it   be   exculpatory   scientific   evidence,    trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” See Schlup v. Delo, 513 U.S. 298, 324 (1995).

He “must establish that, in light of [this] new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup, 513 U.S. at 327).
     As set forth above, Petitioner was sentenced on June 30, 2014,

and he did not pursue a direct appeal. Thus, Petitioner’s one-year

federal habeas limitation period began to run around July 15, 2014.

See K.S.A. 22-3608(c) (“For crimes committed on or after July 1,

1993, the defendant shall have 14 days after the judgment of the

district court to appeal.”). Petitioner filed his K.S.A. 60-1507

motion on July 30, 2015, tolling the one-year federal habeas

limitation period. At that point, approximately 350 days of the
one-year federal habeas limitation period had expired, leaving 15

days remaining. The state-court proceedings on the 60-1507 motion
     Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 5 of 6




concluded on July 19, 2021, when the KSC denied the petition for

review, and the one-year federal habeas limitation period resumed.

See Edwards v. Roberts, 479 Fed. Appx. 822, 826 (10th Cir. 2012).

It   expired   approximately    15   days    later,   on   August   4,   2021.

Petitioner did not file his habeas petition until August 16, 2021.

       The petition currently before the Court is not timely and is

subject to dismissal unless Petitioner can demonstrate grounds for

equitable or statutory tolling or unless Petitioner can establish

that the actual innocence exception to the time limitation applies.

The Court directs Petitioner to show cause why his petition should

not be dismissed.

Motion for Appointment of Counsel

       Petitioner has also filed a motion to appoint counsel. (Doc.

3.) The motion is denied. Petitioner has no constitutional right to

counsel in a federal habeas corpus action. See Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987). Rather, the decision whether to

appoint counsel rests in the discretion of the court. Swazo v.

Wyoming Dept. of Corr. State Penitentiary Warden, 23 F.3d 332, 333
(10th Cir. 1994). A court may appoint counsel if it “determines

that    the    interest   of   justice      so   require.”   18     U.S.C.   §

3006A(a)(2)(B). Considering Petitioner’s claims and the complexity

of the legal issues involved, the Court concludes that appointment

of counsel in this matter is not warranted at this time. Thus,

Petitioner’s motion to appoint counsel is denied, but may be

reconsidered if this action progresses beyond initial screening.


       IT IS THEREFORE ORDERED that Petitioner’s motion to appoint

counsel (Doc. 3) is denied.
   Case 5:21-cv-03183-SAC Document 5 Filed 08/19/21 Page 6 of 6




    IT IS FURTHER ORDERED that Petitioner is granted until and

including September 20, 2021, in which to show cause, in writing,

to the Honorable Sam A. Crow, United States District Judge, why

this action should not be dismissed due to his failure to commence

it within the one-year time limitation.


    IT IS SO ORDERED.

    DATED:   This 19th day of August, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
